Citation Nr: 1528128	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  11-18 171	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to a total disability rating for compensation due to individual unemployability based on service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and sister


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1984 to April 1988, and had 4 months and 8 days of prior active service.  This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2010 and October 2010 rating decisions by the St. Petersburg Department of Veterans Affairs (VA) Regional Office (RO) that, respectively, denied service connection for asthma and denied a TDIU rating.  

An April 2012 Board decision (by a Veterans Law Judge other than the undersigned) denied the Veteran's appeal seeking service connection for asthma and a TDIU rating.  She appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2012 Order, the Court endorsed a Joint Motion for Remand by the parties, vacated the Board's decision, and remanded the case to the Board for action in compliance with the Joint Motion.  In May 2013 and in January 2014, the Board remanded the case to the RO for additional evidentiary and due process development, to include affording the Veteran a personal hearing before the Board.  In May 2015, a videoconference hearing was held before the undersigned (to whom this matter was reassigned); a transcript of the hearing is associated with the record. 

The issue of service connection for hearing loss was raised by the Veteran (in April 2015) but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for asthma is being REMANDED to the AOJ.  VA will notify the Veteran if action on her part is required.



FINDING OF FACT

The Veteran's sole service-connected disability (posttraumatic stress disorder (PTSD) with major depressive disorder, rated 70) is reasonably shown to prevent her from maintaining substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a TDIU rating are met; a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As this decision grants the benefit sought, discussion of the impact of the VCAA in the matter is not necessary.  

Legal Criteria, Factual Background, and Analysis

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  38 C.F.R. § 4.16(a) further provides that for the purpose of a single 60 percent or 40 percent (for combination to 70 percent) rating, disabilities affecting a single body system, e.g., neuropsychiatric, are considered as one disability.
Throughout the period under consideration the Veteran's sole service-connected disability has been a psychiatric disability (PTSD with major depressive disorder), rated 70 percent.  This rating satisfies the schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a).  

For a veteran to prevail on a claim for TDIU, the record must reflect some factor that places the veteran in a different category than other veterans with equal ratings of disability.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

After consideration of all the relevant evidence, the Board finds that the Veteran was unemployable due her service-connected psychiatric disability throughout, and that a TDIU rating is warranted throughout.  A discussion of the evidence the Board has found persuasive follows.  

On March 2010 VA examination the examiner noted that the Veteran had been unemployed since 2007 [employment records in the file confirm that she last worked full time in August 2008], and the stated reason for her unemployment was medical issues including due to asthma and myasthenia gravis.  She contended that her unemployment was due to the effects of her mental disorder.  The examiner commented that it was difficult to separate the asthma and the anxiety and that the combination of the two prohibited any possibility of employment at that time.  Although the examiner concluded that there was not total occupational and social impairment due to mental disorder signs and symptoms, the examiner opined there was reduced reliability and productivity due to psychiatric symptoms, despite the fact that the Veteran's inability to work was more directly related to breathing difficulties than anxiety.  The  Global Assessment of Functioning (GAF) score assigned was 55 (reflecting moderate to severe impairment in occupational and social functioning).  

On March 2011 VA examination it was noted that although the Veteran had recently been discharged from residential treatment for her psychiatric symptoms arising from military sexual trauma [underpinning her PTSD diagnosis], she was reluctant and fearful of utilizing the tools she learned because she continued to experience fear that she would be attacked or harmed.  It was a noted that she had completed courses for a medical clinical lab assistant certificate but had not taken the certification test due to poor concentration abilities.  She reportedly had a strong mistrust of others, especially males, and therefore had limited social relationships.  Due to moderate to severe sleep difficulties from frequent nightmares, she reportedly had increased irritability, fatigue, and lethargy, and often found her concentration and focus to be impaired.  She often had panic attacks when she went out in public.  Her PTSD symptoms continued to persist despite treatment.  She was noted to have significant social isolation, and a fear of establishing social relationships that significantly impacted on employability where symptoms of hypervigilance prevented her from actively engaging with others or working in public places.  The GAF score was 55.

In a June 2012 letter, a vocational rehabilitation counselor from the VA Vocational Rehabilitation & Employment department informed the Veteran that it had been determined that it was not feasible that she would benefit from a program designed to return her to gainful employment.  The Board notes that to be entitled to VA's rehabilitation program it must been determined, in part, that the individual has an employment handicap in which the service-connected disability(ies) contribute in substantial part to the individual's overall vocational impairment.  This means that the disability(ies) must have an identifiable, measurable, or observable causative effect on the overall vocational impairment, but need not be the sole or primary cause of the employment handicap.  See 38 C.F.R. § 21.51(c).  Although the Veteran's vocational rehabilitation folder is not part of the record, the June 2012 letter demonstrates a belief by VA that the Veteran's achievement of a vocational goal was infeasible due to the effects of her disability, i.e, she was not a viable rehabilitation candidate.  

On June 2013 VA examination, the diagnosis was PTSD with a GAF score of 55.  Similar to previous examinations, the examiner concluded that the Veteran did not have total occupational and social impairment but that she had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran reported that she had not worked since 2008 because she had difficulty concentrating and thinking and because she was prone to outbursts.  Her occupational background was in bookkeeping/accounting/retail.  The examiner opined that the Veteran was not unemployable due to PTSD; the stated reason for that conclusion was that "clinical experience indicates that she should be [emphasis added, notably not is] able to function adequately in routine tasks that do not require learning of new information, a great deal of social interaction, or time pressure."  There was of the conclusion by a VA vocational rehabilitation counselor finding the Veteran's achievement of a vocational goal infeasible.  

On occasion during the period under consideration the Veteran was hospitalized by VA hospital for psychiatric treatment; records show admissions from November to December 2010, from January to March 2011, and in October 2013 for various complaints to include suicidal ideation.  Hospitalizations for psychiatric treatment and suicidal ideation are factors weighing heavily against a finding of employability.  Throughout the period, she has consistently received various treatment modalities for psychiatric disability, to include prescription medication, counseling, and individual/group therapy.  The need for such treatment and the effects of psychiatric medication are also factors for consideration in determining employability.  VA examination and outpatient records indicate that the Veteran's GAF scores ranged from 55 in September 2008, 45 in April 2009, 55 in March 2010, 49 in January 2011, 55 in March 2011 and June 2013, and 60 in October 2013.  Such scores reflect moderate to serious occupational impairment due to psychiatric symptoms, under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association.  While VA examiners, noted above, assessed the Veteran's service-connected disability as productive of moderate to severe impairment in social and occupational functioning (as opposed to total impairment), they nonetheless described her PTSD in terms that it would reasonable to find that she was essentially rendered unemployable by her psychiatric disability.  Clinically, they identified a constellation of symptoms attributable to PTSD that has included anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, suicidal ideation, and impaired impulse control such as unprovoked irritability with periods of violence.  These symptoms are in addition to numerous others noted in the record, including various re-experiencing, avoidance, numbing, and arousal symptoms.  

The Board acknowledges that there is evidence that does not support the Veteran's claim for TDIU.  For example, when she was determined by the Social Security Administration (SSA) entitled to disability benefits in June 2009, it was for multiple physical disabilities, to include myasthenia gravis, asthma, hypothyroidism, and status post malignant melanoma of the right eye.  Significantly, the Veteran had not received a diagnosis of PTSD at that point in time.  The VA psychiatric examiners, who provided March 2010 and June 2013 opinions regarding the Veteran's ability to work, did not find that her PTSD alone caused unemployability.  However, there does not appear to have been consideration of the Veteran's failed efforts to obtain vocational rehabilitation benefits with a finding of infeasibility.  Further, various (unsigned) letters, dated in August 2010, from family members (her daughter and sister) attesting that PTSD symptoms causing her unemployment appear to have been written from a common template (calling into question the credibility of such statements).  However, it is not implausible that family members may have coordinated their efforts to support her.  Moreover, the Veteran's self-report of serving a sentence of 30 years on probation for her involvement with theft and embezzlement from a former employer (see VA examination report in March 2011) prompts one to question her credibility regarding employability (despite her denials of involvement in such crimes); however, the fact that she did report it weighs to her benefit.  Regardless, the Board finds that her and her sister's hearing testimony, given under oath, is credible and is thus persuaded by arguments therein to the effect that the Veteran is unable to work due to her mental impairment.  At the hearing it was asserted that the Veteran is "basically homebound as best she can describe it," does not get along with others, has angry outbursts, and is so hard to deal with that her sister had to kick her out of her home (where the Veteran had been staying).  There are references throughout the file with regard to the Veteran's persistent homeless status.  Additionally, the record contains a statement, submitted in February 2013, from a friend who reportedly met the Veteran while they were both hospitalized by VA for treatment of PTSD in early 2011.  This friend described the Veteran's symptoms as ("almost identical to mine") and provided several anecdotes from both in the hospital and in public to illustrate the effect of the symptoms on behavior, manifesting in fear of men, meltdowns, nightmares, avoidance of crowds, and paranoid feelings.  

In sum, the Board finds that the evidence reasonably supports a finding that the Veteran meets the criteria for a TDIU rating, and resolving such doubt in her favor as required (see 38 C.F.R. §4.3) the Board concludes that a TDIU rating is warranted.   


ORDER

The appeal seeking a TDIU rating is granted, subject to the regulations governing payment of monetary awards.  


REMAND

Regarding the claim of service connection for asthma, the RO arranged for a June 2013 VA examination to ascertain the etiology of such disability.  The examiner concluded that the disability was not related to her service in part because her asthma was not diagnosed until 2006 (some 18 years postserice).  However, a review of the record found that this rationale flawed because it is premised on an inaccurate factual finding; medical reports in the record clearly indicate that the Veteran's asthma was diagnosed many years earlier than the VA examiner acknowledged.  The veteran's private physician (Dr. Silverstein) indicated in a February 1998 letter that she presented to him in January 1998 with unstable asthma, having been worked up in the past with multiple allergies.  He felt that the Veteran's case was one of chronic asthma that was "unquestionably aggravated by a series of triggers," and prescribed inhalant therapy.  In a subsequent letter dated in May 2003, the private physician mentioned that although the Veteran did not show evidence of any significant bronchospastic disease, there was a "very mild pattern of asthma with some degree of mite allergy."  Accordingly, the June 2013 VA examiner's opinion lacks probative value, and another examination to secure an adequate medical opinion in this matter is necessary.  

The case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for a respiratory diseases examination of the Veteran to ascertain the likely etiology of her asthma.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination/interview of the Veteran, the examiner should provide an opinion that responds to the following:

What is the likely etiology for the Veteran's asthma?  Specifically, is it at least as likely as not (a 50 percent or greater probability) that the asthma was manifested in, or is causally related to, her period of service from October 1984 to April 1988.  

The examiner should note:  That service treatment records do not showed a diagnosis of, or treatment specifically for, asthma, but the Veteran's complaints in service (in September 1985, February 1987, and August 1987) included shortness of breath and breathing difficulty.  That treatment records from Dr. Silverstein in February 1998 and May 2003 show a diagnosis of chronic asthma, aggravated by allergies.  That statements by the Veteran's sister are to the effect that the Veteran's asthma symptoms have been present since her discharge from service.  That VA examination reports in January 2010 (PFT only) and March 2010 show a current diagnosis of asthma deemed to be unrelated to complaints of respiratory symptoms in service.  And that on VA examination in June 2013, the examiner concluded that the Veteran's asthma was unrelated to her service (but the opinion was premised in part on an inaccurate finding that asthma was not diagnosed until 2006).  

The examiner must include rationale, with reference to supporting data. 

2.  Thereafter, the AOJ should review the entire record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


